BARFIELD, Judge.
Kenneth Badgett and his parents appeal a final summary judgment in favor of the owner and the driver of a school bus in a negligence suit involving a traffic accident in which Kenneth was injured. We reverse.
It is apparent from the record evidence before the trial judge at the time the motion for summary judgment was granted that there existed genuine issues of material fact regarding whether Thornes and Harris were agents or employees of the School Board (or whether Harris was an independent contractor and Thornes his employee at the time of the accident) and whether Thornes’ actions proximately caused or contributed to Kenneth’s accident.
Presented with this evidence (and perhaps additional evidence), a jury may find that Kenneth Badgett’s injuries were entirely caused by his own negligence; that the accident was caused by the negligence of the truck driver alone, or in combination with Kenneth’s negligence; that Harris and Thornes were agents of the School Board and therefore immune from suit; that Thornes did not instruct the children to cross the street before she arrived; or that her actions did not contribute to Kenneth’s accident.
On the other hand, a jury may find that Harris was an independent contractor and that Thornes was his employee, and that changing the bus route and requiring the children to cross the street before Thornes arrived at the bus stop proximately contributed to Kenneth’s accident and resulting injuries, so that both Thornes and her employer Harris are liable. The trial judge took it upon himself to make these factual determinations. In light of the contradictory evidence on these issues, he erred by so doing. The order of final summary judgment is REVERSED.
SHIVERS and ZEHMER, JJ., concur.